DETAILED ACTION
This is a response to Applicant reply filed on 01/21/2022, in which claims 1-7, 9-20, and 22-28 are presented for examination.  Claims 8 and 21 are cancelled.  Claims 1. 14, 27, and 28 are of independent form. Applicant amendments filed on 01/21/2022 have been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7, 9-20, and 22-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 01/21/2022 and the Interview Record on 02/04/2022 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
It should be noted that Applicant mistakenly stated in the Remarks filed on 01/21/2022 that “Independent claims 1 and 14 have been amended to include claims 9 and 22, respectively, which have been cancelled.”  Applicant made clarification during the interview on 02/04/2022 that claims 9 and 22 are not cancelled.  Regarding base claims 1 and 14, Applicant incorporated the allowable subject matter found in claims 8 and 21, respectively for allowability.  Given that that the prior art of record fails to disclose or reasonably teach the combination of the steps for providing to a user, via the user interface, a scenario generator, the scenario generator comprising one or more parameter selection boxes for selecting one or more of a plurality of scenario parameters, and one or more value selection boxes for selecting one or more of a plurality of corresponding parameter values; wherein for each scenario parameter selected, a corresponding parameter value is also selected, when considered with other limitations of the independent claims as a whole, the independent claims 1 and 14 are allowed.  
It is also noted that Applicant captured the allowable subject matter found in claims 9 and 22 in two new independent claims 27 and 28, respectively.  The prior art of record fails to disclose or reasonably teach the limitations of “providing to the user, via the user interface, an authentication flow generator, the authentication flow generator comprising: one or more authentication method selection boxes for selecting one or more of a plurality of authentication methods; one or more condition selection boxes for selecting one or more of a plurality of conditions to be associated with a given authentication method; one or more predicate selection boxes for selecting one or more of a plurality of predicates to be associated with a given condition; and one or more decision selection boxes for selecting a potential authentication result to be associated with the given authentication method” in the new independent claims 27 and 28, respectively.  Therefore independent claims 27 and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/04/2022